Citation Nr: 0836206	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-40 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1992 to 
October 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.


FINDING OF FACT

The veteran's forward flexion is limited to 58 degrees and to 
56 degrees with repetitive use, but no greater, even with 
consideration of pain.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for a low 
back condition have been met.  38 U.S.C.A. § 1155 (West Supp. 
2008); 38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The RO granted a 10 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5343 and the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Formula).  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (IVDS) is to be rated either under the General 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  

The General Formula provides a 20 percent disability rating 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 provides that, for purposes of ratings 
under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) provides that, if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be rated on 
the basis of incapacitating episodes or under the General 
Formula, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a.

The veteran had a VA examination in May 2004.  The examiner 
reviewed the claims file.  At that time her flexion measured 
0 to 90 degrees without pain, extension 0 to 15 degrees 
without pain, right and left lateral flexion 0 to 20 degrees 
without pain, and right and left lateral rotation 0 to 30 
degrees without pain.  

The examiner stated that there was no significant deformity 
or asymmetry of the spine.  No spasm was evidence with range 
of motion testing.  With repetitive motion testing, the 
limitation is secondary to pain associated with the extension 
as opposed to weakness, fatigue, or lack of endurance.

The veteran reported having low back pain approximately twice 
per week, which lasts all day.  She stated that bending 
exacerbates her pain.  She reported the ability to walk 
approximately two miles.  She stated that she missed about 
two weeks of work due to her low back condition in the six 
months prior to the exam.  The veteran further indicated that 
she has difficulty with running, prolonged sitting, getting 
in and out of vehicles that are low to the ground, and 
getting in and out of bed.

The veteran had another VA examination in December 2006.  The 
claims file was reviewed.  The examiner noted a history of 
fatigue, decreased motion, stiffness, weakness, spasms, and 
pain.  The pain was noted as moderate, constant pain with 
sharp radiating pain to the right leg.  

The veteran reported severe flare-ups that occur every one to 
two months, lasting one to two days.  The precipitating 
factor is heavy lifting, with resting on the floor serving as 
an alleviating factor.  The veteran reported that the 
condition limits her driving and that she may have to take 
time from work.

The examiner stated that the veteran missed approximately 24 
days of work per year because of her condition, and stated 
that she uses crutches to assist her ambulation.  The veteran 
stated that she could walk more than 1/4 of a mile but less 
than one mile.

The objective examination showed spasm and tenderness on the 
right side of her spine.  No atrophy, guarding, pain with 
motion, or weakness was noted.  The examiner stated that the 
spasm and tenderness was severe enough to cause an abnormal 
gait or spinal contour.

Upon inspection of the spine, the examiner found the veteran 
had a wooden posture with antagic gait related to a right 
knee injury.  The examiner indicated that there was 
noticeable spasm of the right latissimus dorsi and right 
gluteus medius, and that she had an antalgic gait, waddling 
and other abnormalities when walking.  No abnormal spinal 
curvatures were noted.

Range of motion testing showed flexion to 58 degrees, with 
pain on motion and upon repetitive use.  The veteran lost 2 
degrees of flexion upon repetitive use.  Extension measured 
to 27 degrees with pain on motion and repetitive use.  No 
additional loss of motion was noted with repetitive use 
testing.

The veteran's lateral flexion measured to 30 degrees 
bilaterally, with pain on the right with passive, active, and 
repetitive use testing.  No additional loss of motion was 
noted on either side upon repetitive use.

Right lateral rotation measured 32 degrees with pain on 
motion and upon repetitive use.  Left lateral rotation 
measured 40 degrees without pain.  No additional loss of 
motion was noted with either side.

The examiner further indicated that the veteran had a 
positive Lasegue's sign on her right side.  The diagnosis was 
lumbar back strain, status post laminectomy L4-5, with 
residual scarring; limitation of motion; pain; and right 
sciata and sensory neuropathy.

The examiner opined that the disability decreased the 
veteran's mobility and prevents the veteran from engaging in 
exercise and sports.  The condition has severe effects on 
shopping and recreation and moderately affects chores, 
traveling, bathing, dressing, toileting, grooming, and caring 
for her children.

Based upon the evidence, because the veteran's December 2006 
VA exam shows that flexion is limited to 56 degrees upon 
repetitive use, the veteran is entitled to a 20 percent 
evaluation under DC 5243.  

The veteran is not entitled to a greater evaluation as her 
flexion is not limited to 30 degrees or less and because the 
evidence does not show ankylosis of the spine.

The Board also considered DC 5243 and incapacitating 
episodes; however, it does not appear that the veteran was 
prescribed bed rest by a doctor.  Even if the Board considers 
the VA examiner's statement that the veteran misses 
approximately 24 days of work per year due to her disability, 
the veteran would still only be entitled to a 20 percent 
rating for incapacitating episodes.

In addition to the criteria listed at DC 5243, the Board must 
also consider whether a higher disability rating is warranted 
based on functional loss due to pain or weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995). The VA exam shows that the veteran 
has range of motion far greater than is required for an 
increased rating; however, the veteran reported low back 
pain, which was substantiated by the VA examiner who 
indicated that the veteran had muscle spasm and pain on 
motion.  

The Board recognizes the veteran's complaints; however, it is 
important for the veteran to understand that without 
consideration of pain, the current evaluation could not be 
justified.  The Board is taking into consideration pain in 
awarding the 20 percent evaluation. 

In deciding the veteran's claim the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  The Board does not find evidence 
that the veteran's low back disorder should be increased for 
any other separate period based on the facts found during the 
whole appeal period.  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b). That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule. 
VAOPGCPREC 6-96.

In sum, the evidence supports the award of a 20 percent 
disability rating for the veteran's low back disability.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA service 
treatment records and private treatment records.  The veteran 
was afforded a VA medical examination in May 2004 and 
December 2006.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A 20 percent rating for the low back disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


